Citation Nr: 1456231	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  12-27 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to April 1975. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a September 2013 Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.


FINDING OF FACT

The Veteran's low back disability is not causally or etiologically related to his period of active service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection 

A.  Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition to direct service connection, a Veteran may prevail under an alternative theory of service connection on a presumptive basis for a showing of chronic disease of arthritis.  For arthritis to be considered chronic in service, it must manifest to a degree of 10 percent or more within one year after the date of separation.  With chronic disease in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a qualifying condition is noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

B.  Analysis - Back Disability

The Veteran has a current back disability.  X-rays and MRI scans taken of the Veteran's lumbar spine in May 2008 at the New Orleans VA Medical Center revealed the presence of lumbar spine disc bulges and degenerative changes at the L1-L2, L4-L5, and L5-S1.  The Veteran contends this current back disability is related to an injury in service, when he strained his back.  

The Veteran's service treatment records support an injury in service.  During service, the Veteran worked as a shipman in a base supply store.  He was responsible for stocking supplies.  In May 1974, the Veteran attended a sick call visit complaining of back pain lasting four to five days.  The treating medical professional noted the Veteran's history of thoracic back pain absent a history of trauma.  He was given pain medication and released.  After the May 1974 sick call visit, the Veteran made no further complaints regarding back pain, and separated from service with his spine and musculoskeletal system as a whole within normal limits, as noted on the Veteran's separation exam report from March 1975.  

With a current disability and in-service injury shown, the Board is left with the task of determining whether a nexus exists between the current back injury and the one in-service.  Unfortunately, the preponderance of the evidence weighs against such a finding.  

After his April 1975 service separation, he did not seek treatment for his back until 2008, over 30 years later.  In 2008, he arrived at his local VA Medical Center with complaints of back pain.  At the 2013 hearing, the Veteran claimed to have some prior treatment for his back, but reported that associated treatment records were unavailable.  

After separation, the Veteran was also employed in a job that should have exacerbated his back disability, but did not appear to do so.  He worked for the United States Postal Office as a letter sorter machine operator.  This positon required the Veteran to stand on his feet for most of the day.  Despite working under such conditions, the Veteran did not indicate that he needed to take time off of work as a result of his back disability.  He also did not seek medical treatment despite having health insurance, and paid time off to do so.  Instead, the Veteran opted to self-medicate with over-the-counter medications.  The Veteran's failure to go to the doctor when he had the resources to do, i.e. health insurance, and the lack of evidence of any significant back pain or other associated issues when he was employed in a job that should have exacerbated his back condition appears inconsistent in the face of the severity of the Veteran's complaints presented throughout the record and as presented by his ex-wife in a December 2011 written statement.  

Despite these inconsistencies, the Board is faced with the issue of finding the etiology of the current back disability as proof or disproof of nexus.  The Veteran's lay statements and those of close friends and family are not sufficient to make such a finding.  Although the Veteran and his family members are able to discuss their observations and experiences, such as the Veteran appeared in pain, or limitations he had as a result of this claimed pain, neither he nor his ex-wife have been shown to have the requisite medical training and/or knowledge to determine the etiology of a disease as complex of a back disorder, which may be caused by disease or injury unbeknownst to either of them. See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  To this end, VA scheduled the Veteran for a VA spine examination held in April 2012.  

The April 2012 examiner opined that "the claimed [back] condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness."  The rationale provided by the examiner was that the event in service was a single incident affecting a different part of the Veteran's back.  In service, the thoracic (mid-back) spine was affected, but currently, the lumbar (low back) spine is affected.  Additionally, the examiner noted the Veteran's lack of treatment over more than two decades in spite of having health insurance, his employment in jobs that required standing and walking, and the fact that the level of degeneration was better than people who work in sedentary jobs as further evidence against nexus.  

Ultimately, in reviewing the evidence of record in its totality, it is clear that the Veteran's injury in-service was acute and of a different origin than the back injury currently experienced by the Veteran.   Therefore, the Board must deny the Veteran's service connection claim for a back disability.  


II.  VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issues herein decided.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326. 

The duty to notify was fulfilled when the VA sent the Veteran a May 2010 notice containing information pertinent to the Veteran's service connection claim prior to the RO's August 2010 initial adjudication.  A follow-up letter was also sent in September 2012.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384   (1993).  To that end, VA obtained the Veteran's service treatment records, and post-service treatment records.

Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board in September 2013.  A Veterans Law Judge who conducts a hearing must fulfill two duties to comply with the regulations.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the 2013 Board hearing, the undersigned Veterans Law Judge specifically addressed the nature of the Veteran's back disability by asking the Veteran a series of questions to elicit information as to when the disability began during service, and the impact of that condition upon the Veteran.  He was also asked questions to determine whether additional relevant evidence existed that had not been obtained, such as whether he had recently received any treatment, but he reported that all outstanding and available records had been obtained.  There is also no indication that the Veteran was prejudiced in any way by the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error. 

The Veteran was also provided with a VA examination of the spine in April 2012.  The Board finds the VA examination was thorough, adequate and provided a sound basis upon which to base a decision with regard to the Veteran's claim. The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his back disability.  The Veteran has not voiced any concerns with adequacy of the examination.  Accordingly, there is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.159, 3.326, 3.327; see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lastly, the Veteran has not made the RO or the Board aware of any evidence that has not already been obtained in order to fairly decide this appeal than has already been obtained.   




ORDER

Service connection for a low back disability is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


